Citation Nr: 1235187	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  10-18 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of service connection for a low back disability (claimed as low back pain) and, if so, whether the reopened claim may be granted.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty from June 1985 to November 1994.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  


FINDINGS OF FACT

1.  Evidence received since the final March 1995 rating decision is new, relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disability, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim, so as to permit reopening of the claim.  

2.  The most competent, credible, and probative evidence of record preponderates against a finding that the Veteran currently has a low back disability that was incurred or aggravated by active military service.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of entitlement to service connection for a low back disability has been received, and the Veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2.  A low back disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).

Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, the Veteran was advised in August 2008, prior to the initial unfavorable rating decision in March 2009, of the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why his service connection claim was previously denied.  The August 2008 letter also advised him of the responsibilities of the Veteran and VA in obtaining such evidence, as well as the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  As a result, the Board concludes that the Veteran has been provided with proper notice.  

Relevant to the duty to assist, the Veteran's service treatment records, as well as all post-service treatment records identified by the Veteran and the record have been obtained and considered.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal.  The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO reviewed all evidence in the paperless claims file as well.  In addition to the foregoing, the Veteran was afforded a VA examination in September 2009 in conjunction with the claim on appeal and there is no indication or allegation that the examination was inadequate.  Therefore, the Board will proceed with review of the Veteran's claim based upon all relevant evidence. 

For the foregoing reasons, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage in this case.  As such, the Veteran will not be prejudiced by a decision on the merits of his claim.

II.  Analysis

Application to Reopen 

By way of background, the Board notes that entitlement to service connection for low back pain was denied in a March 1995 rating decision.  At that time, the evidentiary record contained the Veteran's service treatment records, which showed that he complained of and sought treatment for low back pain on multiple occasions during service, although X-rays of his back were normal.  The record also contained a January 1995 VA examination report which did not reveal any back symptoms.  After considering the evidence, the RO denied the Veteran's claim on the basis that, while there was evidence of treatment in service for mechanical low back pain, no chronic condition was found on VA examination.  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  

The Veteran was notified of the RO's decision and his appellate rights in March 1995.  However, no further communication regarding his claim of entitlement to service connection for low back pain was received during the one year appeal period following the March 1995 rating decision.  Therefore, the March 1995 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  

The current appeal arises from a claim to reopen submitted by the Veteran in June 2006.  In support of his claim, the Veteran submitted copies of service treatment records showing treatment for complaints of back pain, as well as a May 2008 statement from his private physician, Dr. G.S.  In his statement, Dr. G.S. noted that the Veteran was seen on multiple occasions for back problems during service and continued to have chronic back pain after discharge from service, which resulted in him being diagnosed with significant disc disease at the L4-5 level.  Dr. G.S. stated that it seems that the Veteran's disc disease correlates back to his previous histories and chronic changes that started in the military and he ultimately opined that he suspected a causative relationship to the military origin of the Veteran's lumbar pain.  

At the time of the last final decision, there was no evidence showing that the Veteran had a chronic back disability; nor was there evidence showing that a chronic back disability was related to his military service.  However, since the March 1995 rating decision, the Veteran has provided competent medical evidence showing that he has a chronic back disability which has been attributed to his military service.  

In determining whether new and material evidence has been submitted to reopen a claim for service connection, the Board presumes the credibility of all evidence.  Therefore, the Board finds that the evidence submitted since the March 1995 rating decision is new, particularly the May 2008 statement from Dr. G.S., relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disability, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim for entitlement to service connection for a low back disability may be reopened.  See 38 U.S.C.A. § 5108.  

Service Connection

The Veteran has asserted that service connection is warranted in this case because, while he did not incur a specific injury to his back during service, he believes his current low back condition is related to other activities he performed during service, including running with a backpack and sitting in a bouncing truck for long hours.  See May 2010 VA Form 9.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

As noted, the Veteran service treatment records (STRs) show that he sought treatment for low back pain on multiple occasions during service.  While the Veteran did not report having back pain at his entrance examination in July 1984, the STRs show that he began complaining of low back pain in May 1988, which he attributed to sitting for prolonged periods of time instead of a specific injury or trauma.  The Veteran continued to complain of low back pain throughout 1988; however, clinical examination of his back was normal and he was variously diagnosed with mechanical low back pain and strain.  See STRs dated August and November 1988.  

The Veteran continued to complain of low back pain that was precipitated by various activities, including sitting and doing pushups, and he was referred to physical therapy.  In September 1991, a physical therapist noted that the Veteran experienced pain upon movement of his spine in extension, side bending, and rotation, which she stated was consistent with facet dysfunction.  However, the Veteran's diagnosis of mechanical low back pain was continued throughout the remainder of his military service.  See STRs dated August and September 1991, October 1993.

The Veteran went before the Medical Board in January 1994 which noted his complaints of chronic low back pain and the treatment he received for such pain; however, x-rays of his lumbar spine did not reveal any radiographic abnormality and the diagnosis of chronic low back pain was continued.  See STRs dated January and March 1994.  The Veteran was ultimately placed on permanent physical profile as a result of his chronic low back pain and other musculoskeletal disabilities.  See Physical Profile sheets dated January and June 1994.  A separation examination report is not of record.  

While the STRs show that the Veteran sought treatment for low back pain, he was never diagnosed with an actual low back or lumbar spine disability during service.  Indeed, the evidence shows that, despite his subjective complaints of low back pain, clinical evaluation of his spine was consistently normal throughout service and x-rays of his lumbar spine were negative without any evidence of an abnormality.  In this regard, the Board notes that the Veteran's physical therapist noted that he had facet dysfunction in September 1991; however, the report of facet dysfunction was based upon the Veteran's complaints of pain upon movement of his spine and subsequent treatment records continued the previous diagnosis of mechanical low back pain.  

In this context, the Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Therefore, the Board finds that the Veteran did not manifest a chronic low back disability during service, as there was no clinical or objective evidence of an actual disability to which his complaints of low back pain were attributed.  

The Veteran has asserted that he continued to experience low back pain after he was discharged from service.  In this regard, the Board finds probative that the Veteran sought to establish service connection for low back pain after he was discharged from service in November 1994.  He was afforded a VA examination in January 1995 wherein the VA examiner noted the onset and treatment of his low back pain during service.  However, objective examination did not reveal any clinical evidence of a low back or lumbar spine disability, including limitation of motion, back spasms, tenderness, or scoliosis.  Therefore, the diagnosis was a history of chronic, intermittent, probable mechanical low back pain, which was asymptomatic.  

The evidentiary record does not contain any medical evidence which documents treatment for a low back disability or symptoms between 1994 and 2007, and the Veteran has not submitted or identified any medical evidence in this regard.  Nevertheless, his report of continued low back pain after service is considered competent lay evidence.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the post-service medical evidence shows that when he sought treatment for back pain in 2007, the examining physician noted that he injured his back at work in 2000 after picking up a heavy object, as well as his report of occasional back pain since service.  See post-service treatment records from Dr. B.A. dated from 2007 to 2008.  

In May 2008, the Veteran's physician, Dr. G.S., submitted a statement purporting to relate the Veteran's current low back/lumbar spine disability to his military service.  As noted above, Dr. G.S. noted that the Veteran was seen on multiple occasions for back problems during service and was found to have problems at the L4-5 level of the lumbar spine.  He also noted that the Veteran continued to have chronic back pain after discharge from service, which resulted in him seeking treatment in 2000 and being diagnosed with significant disc disease at the L4-5 level at that time.  Dr. G.S. noted that x-rays showed the cage fusion he put in at the L4-5 level which was solid.  He stated that it seems that the disc disease found in 2000 correlates back to the Veteran's previous histories and chronic changes that started in the military and he opined that he suspected a causative relationship to the military origin of the Veteran's lumbar pain.  

On the other hand, a VA physician conducted an examination of the Veteran in September 2009 and determined that his current back condition is not related to service.  At the September 2009 VA examination, the Veteran reported his medical history, including experiencing gradual back pain during service that occurred without injury.  The VA examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination, after which he rendered a diagnosis of chronic lumbar strain with history of low back fusion that was documented on x-ray.  As to the etiology of the Veteran's current lumbar strain, however, the VA examiner opined that the Veteran's current back condition is not related to the treatment in service, as he did not suffer an injury in service.  In making this determination, the VA examiner stated that he reviewed evidence dated January and March 1994, March 1995, and October 2006 and the evidence shows that the Veteran's injury occurred after he left service.  

Based on the foregoing, the Board finds the preponderance of the evidence is against the grant of service connection for a low back disability.  In making this determination, the Board notes that, while the service and post-service evidence shows that the Veteran complained of low back pain during and after service, his subjective complaints of pain were not attributed to an actual disability that was confirmed by objective medical or clinical evidence.  As discussed above, despite the Veteran's complaints of pain, the evidence does not contain any objective findings of a low back/lumbar spine disability documented or noted during clinical evaluation or on x-ray during service or for many years thereafter, including during his first post-service year.  See STRs and January 1995 VA examination report.  

In this context, the Board notes that Dr. G.S. stated that the Veteran was found to have problems at the L4-5 level of the lumbar spine during service, as well as significant degenerative disc disease at the L4-5 level in 2000.  However, these findings are not reflected in the evidence of record.  The STRs do not contain any objective evidence of a lumbar spine disability but, instead, only document complaints and treatment for mechanical low back pain that were not attributed to an underlying disability.  Likewise, Dr. G.S. has not provided any treatment records that contain objective or other clinical evidence to support his conclusion that the Veteran has significant disc disease at the L4-5 level.  The Board notes that the RO requested that Dr. G.S. provide all of his treatment records, hospital summaries, findings and/or diagnoses; however, Dr. G.S. only provided another written statement which detailed the Veteran's symptoms, as opposed to records that contained clinical evidence or other findings consistent with degenerative disc disease in the lumbar spine.  See July 2009 response from Dr. G.S.  

Review of the evidence shows that the Veteran was diagnosed with chronic lumbar strain at the September 2009 VA examination.  However, the Board finds that the most competent, credible, and probative evidence of record does not reflect that the Veteran's lumbar strain is related to his military service.  In making this determination, the Board has considered the statement provided by Dr. G.S. which purports to relate the Veteran's current lumbar spine condition to service.  Dr. G.S.'s statement is considered competent medical evidence; however, the Board finds that his medical opinion is of significantly diminished probative value because it is based upon an inaccurate factual basis.  

As noted, Dr. G.S. stated that the Veteran was found to have problems at the L4-5 level of the lumbar spine during service; however, this is not supported by the evidence of record.  It is not clear if his assertion in this regard is based upon the medical history provided by the Veteran; however, any assertion that the Veteran was diagnosed with or told that he had degenerative changes or any other disability at the L4-5 lumbar spine level is not considered credible, as the STRs do not contain any objective evidence of a low back or lumbar spine disability, including degenerative changes.  Therefore, Dr. G.S.'s opinion is based on an inaccurate factual basis and is, thus, of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  In addition, Dr. G.S. has not provided clinical evidence to support his reported diagnosis of significant disc disease at the L4-5 level of the Veteran's lumbar spine, which calls into question the validity of any such diagnosis.  

In evaluating this claim, the Board finds that the medical opinion provided by the September 2009 VA examiner is the most competent, credible, and probative evidence with respect to whether the Veteran's current low back/lumbar spine disability is related to his military service.  The Board finds that the September 2009 VA examination was adequate for evaluation purposes, as the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is also no indication or allegation that the VA examiner was not fully aware of all relevant facts in this case or that he misstated any relevant fact.  In fact, the VA examiner provided an opinion that was based upon the evidence of record and supported by a complete rationale.  

Moreover, the VA examiner's opinion is supported by the other evidence of record, inclusive of the STRs, which do not show that the Veteran incurred an injury to his low back during service or that his complaints of pain were attributed to an underlying disability during service or for many years thereafter.  Instead, the evidence shows that the Veteran incurred a back injury after service and the Board finds probative that it was not until after the post-service injury that a diagnosis of an identifiable lumbar spine disability was rendered, more than 10 years after he was discharged from service.  See September 2009 VA examination report.  

The Board has considered the Veteran's lay assertions of a nexus between his military service and his current low back disability, and the Board notes that the Veteran is competent to report symptoms and disabilities that are capable of lay observation, such as pain.  See Layno, supra.  However, the etiology of a low back disability is a complex medical question.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  It is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between his claimed disability and service.  Therefore, the Veteran's statements regarding the etiology of his current low back/lumbar spine disability are not considered competent or probative evidence favorable to his claim.  

Instead, as noted, the Board finds that the medical opinion provided by the September 2009 VA examiner is the most competent, credible, and probative evidence of record, as the examiner took into consideration all the relevant facts in providing his opinion.  









	(CONTINUED ON NEXT PAGE)



In summary, and based on the foregoing reasons and bases, the Board finds the preponderance of the most competent, credible, and probative evidence is against the grant of service connection for a low back disability.  Because the evidence preponderates against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application.  See Gilbert, supra.  


ORDER

New and material evidence having been submitted, the claim of service connection for a low back disability is reopened, and the Veteran's claim is granted to that extent only.  

Entitlement to service connection for a low back disability is denied.  




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


